Opinion by
Mb. Justice Brown,
The assignment by Franklin J. Moses to the United Security Life Insurance & Trust Company was for his own benefit. He wished to borrow and did get $80,000 from the company. His three sons, who joined in the assignment, had no interest in the estate of their granduncle ; but, for reasons which we need not conjecture ñor consider, the trust company evidently deemed their concurrence as necessary for its security. The assignment, on its face, is absolute, and, with nothing more than it before the court below, the award of the assigned interest would have been properly made to the appellee. It, however, showed, by its policies of insurance and agreements with Cornelius F. Moses and Frank J. Moses, two of the sons who had joined in the assignment, that the same had been executed and delivered to it as collateral security for the payment of the quarterly premiums on the insurance policies which it had issued in consummating the loan to the appellant. The agreement of each of the insured, Cornelius F. Moses and Frank J. Moses, was that, upon default for three months in paying any one of the premiums, tho trust company could, without any demand or notice by it to the insured, sell the assigned interest in the estate of H. M. Phillips, deceased, at public or private sale, with the right in the appellee to become the purchaser or absolute owner thereof. The appellant now contends that, as he was not a party to either of these policies of insurance or agreements, there was no authority from him to sell the assigned interest, and that, therefore, the title of the trust company as the purchaser of it at its own sale is still that of pledgee only.
Even if the appellant did not join in the agreement of his sons with the appellee, he placed the assignment in their hands to be used by them for the purpose of effecting the loan from the trust company for his benefit. He clothed them with authority to agree with the company upon the terms and conditions under which it should receive and make use of the assignment, and the covenant of the sons with it is not simply that any interest which, at the time of the execution of the assignment, it was supposed may have been in them should be sold, but that the interest of Franklin J. Jones, this appellant, as well, should be liable to sale. The agreement was that what *534had been, assigned by each of the parties to the assignment should be sold. This is what was sold, and, as there was authority to sell it, evidently intended to be given by the appellant, his appeal from the only decree that could have been made as to his interest is dismissed at his costs, and the decree as to him is affirmed.